Exhibit 3.1 CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF LIMITED PARTNERSHIP OF EQUISTAR CHEMICALS, LP It is hereby certified that: FIRST:The name of the limited partnership is Equistar Chemicals, LP. SECOND:Article 3 of the Certificate of Limited Partnership is amended and restated to read: 3.The name and business address of each General Partner is: Lyondell LP4 Inc. 1221 McKinney, Suite 700 Houston, Texas 77010 Millenium Petrochemicals GP LLC Two Greenville Crossing 4001 Kennett Pike, Suite 238 Greenville, Delaware 19807 IN WITNESS WHEREOF, the undersigned executed this Amendment to the Certificate of Limited Partnership on this 18th day of December, 2007. By:LYONDELL LP4 INC. General Partner By:/s/ Allen C. Holmes Allen C. Holmes Vice President By:MILLENNIUM PETROCHEMICALS GP LLC General Partner By:Millennium Petrochemicals Inc., its Manager By:/s/ Edward J. Dineen Edward J. Dineen Vice President
